TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00843-CV


Gus Barron, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-FM-09-002694, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


O R D E R

PER CURIAM
		The reporter's record in this case was due to be filed on December 19, 2010.  This
Court sent notice to LaSonya Thomas, the court reporter for the 261st district court, that the record
was overdue and requested that the record be filed by March 17, 2011.   Ms. Thomas responded to
this Court in writing on March 18, 2011.  She advised this Court that, based upon her workload and
trial schedule, she needed an additional thirty days and could have the record filed by April 17, 2011.
		Ms. Thomas is ordered to tender the reporter's record for filing in this cause no later
than April 18, 2011.  It is ordered March 30, 2011.

Before Chief Justice Jones, Justices Henson and Goodwin